Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 was filed before the mailing date of the Non-final rejection on 4/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 9/3/2019 have been approved by the examiner.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 1-8, 10, 11, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7. 	In claim 1, the phrase “ forming a capacitor structure as a trench” is vague and indefinite since it is unclear with regard to how a structure formed as a trench can then be anything other than a trench.
8. 	In claims 6 and 19, the phrase “ a first via” and “a second via” is vague and indefinite since it is unclear as to whether they are to be distinguished from the first via and second via named in claim 5.
9. 	In claim 10, the phrase “ a doped layer over the substrate”, “a dielectric layer over the doped layer” and “a conductive fill material over the dielectric layer” is vague and indefinite since it is unclear with regard to how these elements are to be formed over the substrate when the entire structure containing these elements is recited in the parent claim 9 as being formed “in the substrate”.
10. 	In claim 13, the phrase “ a first via” and “a second via” is vague and indefinite since it is unclear as to whether they are to be distinguished from the first via and second via named in claim 12.

Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claims 1-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng et al. (US 2005/0017285) in view of Bergendahl et al. (US 5,196,722).
 	With respect to Claims 1 and 15, Tzeng discloses forming a first transistor structure 200 over a substrate 100.  Forming a second transistor structure 204 over the substrate.  Forming a capacitor structure as a trench 116 in the substrate between the first and second transistor structures.  The capacitor structure comprising a doped layer (144) over the substrate; a dielectric layer (160) over the doped layer; and a conductive fill material (180) over the dielectric layer.  Forming a first conductive contact 250a & 270, left side) from the first transistor structure to a first bit line (BLa).  Forming a second conductive contact (250a & 270, right side) from the second transistor to a second bit line (BLb) (see paragraphs 9 and 39-44; Figs. 3 and 19).  

         However, Bergendahl discloses forming a second conductive contact from the second transistor 25 to a non-volatile memory element (FG).  Forming a third conductive contact from the non-volatile memory element to a second bit line (RG) (see Fig. 10).  Thus, Tzeng and Bergendahl have substantially the same environment of a plurality of DRAMS in an array mounted on a substrate having a trench capacitor.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate a second conductive contact to a non-volatile memory element to integrated circuit device of  Tzeng, since the non-volatile memory element would facilitate storing information in the gate without power as taught by Bergendahl.
 	With respect to Claim 2, Tzeng discloses wherein the doped layer is electrically coupled to a source/drain portion (250b) of the first transistor structure (see Fig. 19).   
 	With respect to Claim 3, Tzeng discloses wherein the doped layer is electrically coupled to a source/drain portion (250b) of the second transistor structure (see Fig. 19).
 	With respect to Claims 4 and 17, Tzeng discloses wherein the capacitor structure further comprises a conductive cap structure (190) over the conductive fill material (see Fig. 19).
  	With respect to Claims 5 and 18, Tzeng discloses the first conductive contact comprises a first via 270 that is electrically coupled to a source/drain region (250a, LHS) of the first transistor structure, and also to the first bit line (BLa) (see paragraph 43; Fig. 19).

  	However, it would be obvious to a person of ordinary skill in the pertinent art at the time the invention was made to replace the first via taught in FIG. 19 with a composite of two vias connected at their interior termini to a metal layer to facilitate routing the signals from the device over greater distances.
  	With respect to Claims 6 and 19, Tzeng discloses wherein the second conductive contact comprises a first via 270 electrically coupled to a source/drain region (250b, RHS) of the second transistor structure (see paragraph 43, Fig. 19).
 	Tzeng fails to explicitly disclose wherein the second conductive contact comprises a second via.  A second portion of the first metal layer electrically coupled to the first and second vias.  A third via and a portion of a second metal layer electrically coupled to the second and third vias.
 	However, it would be obvious to a person of ordinary skill in the pertinent art at the time the invention was made to replace the first via taught in FIG. 19 with a composite of three vias connected at their interior terminal by a pair of metal layers.  Allowing one identical to the metal layer of claim 5 and one different to facilitate in routing the signals from the device over greater distances.
 	With respect to Claim 16, Tzeng discloses the doped layer is electrically coupled to a source/drain portion of the first transistor structure and to a source/drain portion of the second transistor structure (see Fig. 19).
s 7-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng et at. (US2005/0017285) and Bergendahl et at. (US5,196,722) as applied to claim 1 above, and further in view of Matsui et al. (2011/0294291).
 	With respect to Claims 7-9, 14, and 20, Tzeng-Bergendahl disclose the claimed invention except for the non-volatile memory element comprises a variable resistive element.  The variable resistive element comprises one of a group consisting of a resistive random access memory element, a magnetic random access memory element, a phase-change memory resistive element, and a carbon nanotube resistive element.
 	However, Matsui discloses wherein the non-volatile memory element comprises a variable resistive element, and the variable resistive element comprises one of a group consisting of: a resistive random access memory element, a magnetic random access memory element, a phase-change memory resistive element, and a carbon nanotube resistive element (see paragraph 35; Figs. 1 and 2).
 	Thus, Tzeng-Bergendahl and Matsui have substantially the same environment of a plurality of transistors mounted on a substrate with a conductive via electrically connecting the transistor to an interconnect structure.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate the variable resistive element into the semiconductor device of Tzeng-Bengendahl, since the variable resistive element would facilitate in improving the performance of the semiconductor integrated circuit and a size reduction of the memory cell as taught by Matsui.

 	With respect to Claim 12, Tzeng discloses the first conductive contact comprises a first via 270 that is electrically coupled to a source/drain region (250a, LHS) of the first transistor structure, and also to the first bit line (BLa) (see paragraph 43; Fig. 19).
 	Tzeng does not explicitly disclose a second via electrically coupled to the first bit line.  A first portion of a first metal layer electrically coupled to the first and second vias.
  	However, it would be obvious to a person of ordinary skill in the pertinent art at the time the invention was made to replace the first via taught in FIG. 19 with a composite of two vias connected at their interior termini to a metal layer to facilitate routing the signals from the device over greater distances.
 	With respect to Claim 13, Tzeng discloses wherein the second conductive contact comprises a first via 270 electrically coupled to a source/drain region (250b, RHS) of the second transistor structure (see paragraph 43, Fig. 19).
 	Tzeng fails to explicitly disclose wherein the second conductive contact comprises a second via.  A second portion of the first metal layer electrically coupled to the first and second vias.  A third via and a portion of a second metal layer electrically coupled to the second and third vias.
 	However, it would be obvious to a person of ordinary skill in the pertinent art at the time the invention was made to replace the first via taught in FIG. 19 with a composite of three vias connected at their interior terminal by a pair of metal layers.  
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.



Conclusion
15. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/April 17, 2021						/Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897